Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2016

                                      No. 04-16-00713-CV

   TWO THOUSAND NINE HUNDRED SEVENTY-SEVEN DOLLARS ($2,977.00) IN
                    UNITED STATES CURRENCY,
                             Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-2653-CV
                           Honorable William Old, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal shows the trial court signed a final judgment of
forfeiture on October 2, 2015, and Appellant did not timely file any postjudgment motions.
Thus, Appellant’s notice of appeal was due on November 2, 2015. See TEX. R. APP. P. 26.1(a).
A motion for extension of time to file a notice of appeal was due not later than November 17,
2015. See id. R. 26.3.
       Appellant’s notice of appeal was filed on October 5, 2016. Appellant’s notice of appeal
appears to be untimely. See TEX. R. APP. P. 42.3(a); Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule [26.3]
has passed, a party can no longer invoke the appellate court’s jurisdiction.”).
        We ORDER Appellant to SHOW CAUSE in writing within twenty-one days of the date
of this order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails
to respond within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court